DETAILED ACTION
This Office action is in response to applicant's communication filed on 05/26/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 1-5, 7, 9-12, and 15-19 are amended.
Claims 1-20 are now pending in this application.
The previously raised objections to claims 9 and 17 are withdrawn in view of Applicant's amendments to the claims.
In view of applicant’s amendments of claim 10, the claim is no longer interpreted as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The previously raised 35 U.S.C. §101 rejections of claims 10-17 are withdrawn in view of Applicant's amendments to the claims.
	
Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive.
With respect to arguments on pages 16-17, “...even if Levy can be properly interpreted as recording a number of fingerprints in each bucket in a child block, the recording is not part of a process of resizing a probabilistic filter. Levy therefore does not teach or suggest the amended feature of claim 1... Even if Levy could be properly combined with Teotia, resizing of the probabilistic filter "by
recording a number of fingerprints in each bucket of a child block associated
with the probabilistic filter" would not be inherent in the combination.”:
	The examiner notes that the amended language discussed in the arguments have raised USC 112(a) and 112(b) rejections of claims 1, 10 and 18, and their dependent claims, as discussed in the “Claim Rejections - 35 USC § 112” section below. For examination purposes, the examiner interprets the newly amended limitation to mean ‘resizing the probabilistic filter and recording a number of fingerprints in each bucket of a child block...’. As indicated in the previous office action and the applicant’s response, Levy teaches ‘…recording a number of fingerprints in each bucket of a child block...’, and Teotia teaches ‘…resizing the probabilistic filter...’. 
	As such, the rejection of the claim is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claims 1, 10 and 18, and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
		Claims 1, 10 and 18 recite the limitation ‘resizing the probabilistic filter by recording a number of fingerprints in each bucket of a child block...’. The written description/specification doesn’t have support for this limitation, in particular ‘resizing...by recording...’. In the specification, para[0025] states “...resizing process addresses these issues by maintaining a counter R that stores the number of times the filter's capacity (contained in the filter's block store) has been doubled...”, para[0027] states “...resizing mechanism also avoids costly
collision handling (e.g., by linear probing) during the resizing process”, para[0059] states “...keeping track of the resize counter value allows multiple views (corresponding to R different sizes) of the table to be maintained, including the original unresized base view;” and para[0075] states “...For this insertion, R has been updated by the resizing operation 600 so the candidate buckets are correctly calculated for the current size of the filter”. However, none of the above paragraphs seem to describe ‘resizing the probabilistic filter by recording a number of fingerprints in each bucket of a child block...’. The examiner requests the applicant to point out to specific paragraphs/sentences intended to support this limitation and/or the corresponding functionality.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Independent claims 1, 10 and 18, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claims 1, 10 and 18 recite the limitation ‘resizing the probabilistic filter by recording a number of fingerprints in each bucket of a child block...’. The scope and meaning of the limitation, in particular ‘resizing...by recording a number of fingerprints...’, is indefinite. It is not clear what it means to resize (the filter) by recording number of fingerprints (in child blocks/buckets). For examination purposes, the examiner interprets this limitation to mean ‘resizing the probabilistic filter and recording a number of fingerprints in each bucket of a child block...’. Further, the scope of the limitation ‘child block’ is not apparent in view of lack of a context for the term ‘child’, and so for examination purposes, the examiner interprets under broadest reasonable interpretation to mean entries/blocks in tables pointed to from a parent table.
		Further, the scope and meaning of the limitation ‘determining an offset sign for an alternate bucket offset based on a parity of the initial bucket...’ in claims 9 and 17, in particular ‘offset sign...based on...parity of...bucket’ is unclear and indefinite. In view of the applicant’s response to previously raised 112(b) issue, the examiner interprets ‘parity’ to be a property of an integer of whether it is even or odd.  
However, it is not clear what an ‘offset sign’ based on parity refers to. Paragraphs [70-72] of the specification discusses how an offset sign is determined and utilized on a high-level, but does not provide a description or examples for ‘offset sign’. The examiner requests applicant to provide further clarification for ‘offset sign...based on...parity’, and also suggests rephrasing the claim language to be ‘determining an offset sign for an alternate bucket offset based on a parity of the index of the initial bucket...’ to make it clearer. In view of the 35 USC §112 rejections, the claims have been treated on their merits as best understood by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 2017/0068669 A1) in view of Teotia (US 2018/0341596 A1).

Regarding claim 1,
Levy teaches A method of maintaining a probabilistic filter, comprising: *see paras19-20(“...new approach to hash lookup, using a pre-processing circuit and memory bank to reduce logic complexity and maximize table occupancy... comprises a first memory bank, containing a table of hash composition factors...second memory bank, containing at least two tables of associative entries, each entry comprising an entry key and a value...”), para34(“FIG. 3 is a flow chart that schematically illustrates a method for populating hash tables 50, 66 and 68...”)
in response to receiving a key K1 for adding to the probabilistic filter, generating a fingerprint F1 based on applying a fingerprint hash function HF to the key K1, *see para35(“...receives a new entry 74 for insertion into the hash tables, at an entry insertion step 84. Processor 42 reads the entry key X and then computes the hash function hs(x) [teaches ‘fingerprint hash function HF’], which serves as an index to read the corresponding entry 52 from table 50...”)
identifying an initial bucket Bi1 by selecting between at least a first bucket B1 determined based on a first bucket hash function H1 of the key K1 and a second bucket B2 determined based on a second bucket hash function H2 of the key K1, and inserting the fingerprint F1 into the initial bucket Bi1; and... *see paras35-36 (“...Processor 42 uses the hash composition factor s to compute the indices h1(x)=A(X)+2s*B(x) and h2(x)=A(X)+ (2s+1)*B(X)... Using these indices, processor 42 reads the corresponding entries 74 from ways 70 and 72 in tables 66 and 68... processor checks whether any of these entry slots is currently empty... If so, processor 42 simply stores the current entry in the vacant slot...If multiple slots are found to be vacant at step 92, processor 42 chooses one of them at random or according to some other predefined selection rule...”, “h1(x), h2(x)” teach first, second bucket hash functions, “entry slot” teaches ‘bucket’)
…recording a number of fingerprints in each bucket of a child block. *see para29(“...Counter value 56 is used in construction of tables 50 and 36 but is not required for table access by pipeline 40. The counter values may therefore be held in a different data structure, separate from table 50....”), para36(“...Counter value 56 in any given entry 52 thus represents a count of entries 74 in tables 66 and 68 for which the index h(x) points to the slot of the given entry 52 in table 50...”; Here, the examiner notes that the scope of the limitation ‘child block’ is not apparent and therefore, under the broadest reasonable interpretation, interprets it to mean entries/blocks in tables pointed to from a parent table. Accordingly, “count of entries 74 in tables 66 and 68” is interpreted as ‘number of fingerprints in each bucket of a child block’)

Levy does not explicitly teach “…resizing the probabilistic filter by recording...”. The examiner notes the USC 112(a) and 112(b) rejections of the claims in view of this limitation. For examination purposes, the limitation is interpreted to mean ‘resizing the probabilistic filter and recording a number of fingerprints in each bucket of a child block...’.
However, Teotia teaches …resizing the probabilistic filter... *see para76(“...tracks how many times hash records do not fit their corresponding bucket or the next bucket. If the number exceeds a threshold, then the hash table is dynamically resized to include a larger number of buckets...”), FIG.6, paras101-102(“...encountering too many situations in which both the primary and secondary buckets of newly encountered key values are full. Consequently, database server instance 108 has decided to double the size of hash table 112 by increasing the number of bucket identifying-bits from 3 to 4... Referring to FIG. 6, at step 600 the resizing operation begins by selecting the first segment to resize...During the resizing operation, a resize index is maintained to keep track of the progress of the resizing operation. Initially, because no segments have yet been resized, the resize index is set to 0...”), paras120-122(“Returning to FIG. 6,...Steps 602, 610 and 612 form a loop that is repeated for each segment... At step 612, the "resize index" is incremented and the next segment is selected..."resize index" is initially set to 0...incremented upon completion of the processing of each segment of hash table 112 to keep track of the progress of the hash table resize operation....”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levy to incorporate the teachings of Teotia and enable Levy to resize probabilistic filter as doing so would enable building a hash table that supports storing information that vary over time in terms of size (Teotia, paras06-08).
	
Regarding claim 2,
	Levy as modified by Teotia teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Levy as modified by Teotia further teaches The method of claim 1, further comprising, after the resizing, adding a second key K2 to the probabilistic filter by: generating a fingerprint F2 based on applying the fingerprint hash function HF to the key K2, identifying an initial bucket Bi2 by selecting between a third bucket B3 determined based on a resize counter value and a first bucket hash function H1 of the key K2 and a fourth bucket B4 determined based on the resize counter value and a second bucket hash function H2 of the key K2, and inserting the fingerprint F2 into the bucket Bi2. *see Levy, paras35-36(“...receives a new entry 74 for insertion into the hash tables... Processor 42 reads the entry key X and then computes the hash function hs(x) [teaches ‘fingerprint hash function HF’], which serves as an index to read the corresponding entry 52 from table 50...Processor 42 uses the hash composition factor s to compute the indices h1(x)=A(X)+2s*B(x) and h2(x)=A(X)+ (2s+1)*B(X)... Using these indices, processor 42 reads the corresponding entries 74 from ways 70 and 72 in tables 66 and 68...processor checks whether any of these entry slots is currently empty...stores the current entry in the vacant slot...” teaches generating fingerprint for every new key and selecting between two buckets based on different hash functions (h1(x), h2(x))); Teotia, *see para76, FIG.6, paras101-102, paras120-122(“Returning to FIG. 6,...Steps 602, 610 and 612 form a loop that is repeated for each segment...step 612, the "resize index" is incremented and the next segment is selected...."resize index" [‘resize counter value’] is initially set to 0... incremented upon completion of the processing of each segment of hash table 112 to keep track of the progress of the hash table resize operation....”, paras123-127(“...when building hash table 112, the database server instance 108 generates a hash value by applying a hash function to a key value, and uses bits from that hash value to determine the bucket of hash table 112 into which the hash record for that key value is to be inserted...database server instance 108 determines the pre-resize (n-bit) bucket number for the key value associated with the hash record. If the pre-resize bucket number is for a bucket that is in a segment for which bucket-splitting has not yet started, then the hash record is simply stored in that bucket (or in its secondary bucket if the primary bucket is full)... if the pre-resize bucket number is for a bucket that is in a segment that has been resized or is currently undergoing bucket splitting, then the post-resize (m-bit) bucket number for the key value associated with the hash bucket is used to pick the bucket into which the hash value is stored...” teaches determining bucket for a key (applies to first, second... keys) based on its hash value [fingerprint] and resize index [counter value], and storing [inserting] hash value into determined bucket)

Regarding claim 3,
	Levy as modified by Teotia teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Teotia further teaches The method of claim 1, wherein: resizing the probabilistic filter further comprises: incrementing a resize counter value, *see para76(“...tracks how many times hash records do not fit their corresponding bucket or the next bucket. If the number exceeds a threshold, then the hash table is dynamically resized to include a larger number of buckets...”), FIG.6, paras101-102(“...encountering too many situations in which both the primary and secondary buckets of newly encountered key values are full. Consequently, database server instance 108 has decided to double the size of hash table 112 by increasing the number of bucket identifying-bits from 3 to 4... Referring to FIG. 6, at step 600 the resizing operation begins by selecting the first segment to resize...During the resizing operation, a resize index [teaches ‘resize counter value’] is maintained to keep track of the progress of the resizing operation. Initially, because no segments have yet been resized, the resize index is set to 0...”), paras120-122(“Returning to FIG. 6,...Steps 602, 610 and 612 form a loop that is repeated for each segment... At step 612, the "resize index" is incremented and the next segment is selected..."resize index" is initially set to 0...incremented upon completion of the processing of each segment of hash table 112 to keep track of the progress of the hash table resize operation....”)
determining a bucket B' for the fingerprint F1 based on a value of the fingerprint F1 and the resize counter value, and inserting the fingerprint F1 into the bucket B' in the probabilistic filter; and *see paras123-127(“...when building hash table 112, the database server instance 108 generates a hash value by applying a hash function to a key value, and uses bits from that hash value to determine the bucket of hash table 112 into which the hash record for that key value is to be inserted...To insert a hash record during a resizing operation, the database server instance 108 determines the pre-resize (n-bit) bucket number for the key value associated with the hash record. If the pre-resize bucket number is for a bucket that is in a segment for which bucket-splitting has not yet started, then the hash record is simply stored in that bucket (or in its secondary bucket if the primary bucket is full)... if the pre-resize bucket number is for a bucket that is in a segment that has been resized or is currently undergoing bucket splitting, then the post-resize (m-bit) bucket number for the key value associated with the hash bucket is used to pick the bucket into which the hash value is stored...” teaches determining bucket based on the hash value [fingerprint] and resize index [counter value] and storing [inserting] hash value into determined bucket)
	each increment of the resize counter value corresponds to a doubling in size of the probabilistic filter. *see paras101-102(“...determined that it is encountering too many situations in which both the primary and secondary buckets of newly encountered key values are full. Consequently, database server instance 108 has decided to double the size of hash table 112 by increasing the number of bucket identifying-bits from 3 to 4... During the resizing operation, a resize index is maintained to keep track of the progress of the resizing operation. Initially, because no segments have yet been resized, the resize index is set to 0.”)

Regarding claim 5,
	Levy as modified by Teotia teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Teotia further teaches The method of claim 1, wherein resizing the probabilistic filter further comprises, for each block in the probabilistic filter,
	creating a plurality of child blocks each containing the same number of buckets as the block and having the same memory capacity as the block; and *see paras102-119(“...At step 601, a new "companion segment" is allocated within hash table 112. The companion segment includes a companion bucket for each bucket in the currently-selected segment. FIG. 7A is a block diagram illustrating a companion segment 700 that is created during the resizing of segment 500. Within segment 700, buckets 1000, 1001, 1010 and 1011 are companion buckets for buckets 000, 0001, 010, and 011, respectively...” teaches creating plurality of companion segments with buckets [child blocks with buckets] having same memory capacity as selected segment, while resizing hash table [filter])
	distributing fingerprints from the block among the plurality of child blocks by, for each fingerprint in the block, selecting one of the plurality of child blocks for the fingerprint based on a subset of bits in the fingerprint, wherein the subset of bits is determined based on the resize counter value. *see paras102-119(“...At step 604, the selected bucket is "split" by redistributing its hash records between itself and its companion bucket. Assuming that M is the number of bucket identifying bits before the resizing operation, in step 604 the hash entries for any bucket X will be rehashed and redistributed between itself (bucket X) and its companion bucket (X+2M)...With the addition of companion segment 700 to hash table 112, hash table 112 has more than (2M) number of buckets. Consequently, when rehashing the hash records of a bucket, M bits are insufficient to index the hash table...during the rehashing performed in step 604, the number of bucket-identifying bits is increased by one...”) teaches distributing hash records [fingerprints] among companion buckets [child blocks] that are selected based on bucket identifying bits in hash/fingerprint), paras123-127(“...insert operations proceed in this same manner except that the database server instance 108 must determine, based on the resize index, how many bits of the hash value to use as bucket-identifying bits...” teaches determining bucket identifying bits based on resizing index/counter value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levy to incorporate the teachings of Teotia and enable Levy to create child blocks for probabilistic filter, and distributing fingerprints from the block among the plurality of child blocks, as doing so would enable building a hash table that supports storing information that vary over time in terms of size (Teotia, paras06-08).

Regarding claim 6,
	Levy as modified by Teotia teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Teotia further teaches The method of claim 5, further comprising, for each block in the probabilistic filter: prior to the resizing, updating an overflow tracking array to indicate for each of a plurality of buckets in the block whether an overflow has occurred, wherein resizing the probabilistic filter further comprises creating a copy of the overflow tracking array of the block for each of the plurality of child blocks of the block. *see paras95-99(“...a bucket may contain (a) hash records for keys that hashed to the bucket and/or (b) hash records for keys that hashed to the preceding bucket but which overflowed because the preceding bucket was full... Referring again to FIG. 5, each bucket includes a fourth column for storing metadata associated with the bucket. That metadata includes three overflow-indicating bits [teaches ‘overflow tracking array’]. Each of the three overflow-indicating-bits indicates whether the hash record in the bucket slot that corresponds to the bit is in its primary bucket. For example, for bucket 000, the overflow-indicating bits are 111, which indicates that all three of the hash records in bucket 000 are in their primary bucket”), paras116-118(“...Specifically, any hash records whose new four bucket-identifying bits map to bucket 1000 (the newly-created companion bucket of bucket 000) are moved to bucket 1000 (or if bucket 1000 becomes full, to overflow bucket 1001)...in addition to moving the hash records for k2 and k3 to bucket 1000, step 806 may involve moving the hash record for k6 into bucket 0000... overflow-indicating bits of all buckets involved in the split are adjusted appropriately... in FIG. 7B, bucket 0000 contains hash records for kl and k6, and bucket 1000 contains hash records for k2 and k3. The overflow-indicating bits for bucket 0000 indicate that bucket 0000 is the primary bucket for both hash records contained therein. Likewise, the overflow-indicating bits for bucket 1000 indicate that bucket 1000 is the primary bucket for the hash records contained therein” teaches overflow tracking array being created/updated for each child block)

Regarding claim 7,
	Levy as modified by Teotia teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Levy further teaches The method of claim 5, wherein resizing the probabilistic filter further comprises, for each block in the probabilistic filter: creating a fullness counter array indicating a number of fingerprints in each bucket in each child block of the plurality of child blocks. *see para29(“... Counter value 56 is used in construction of tables 50 and 36 but is not required for table access by pipeline 40. The counter values may therefore be held in a different data structure, separate from table 50....”), para36(“...Counter value 56 in any given entry 52 thus represents a count of entries 74 in tables 66 and 68 for which the index h(x) points to the slot of the given entry 52 in table 50...”; Here, “counter value” in each entry of the table 50 can be combined/stored as an array of counter values, which is essentially the ‘fullness counter array’) 

Regarding claim 8,
	Levy as modified by Teotia teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Teotia further teaches The method of claim 1, further comprising, after the resizing: determining an alternate bucket for the fingerprint F1 based on applying an offset function to the fingerprint F1 and based on the resize counter value; and moving the fingerprint F1 to the alternate bucket. *see paras102-119(“...At step 604, the selected bucket is "split" by redistributing its hash records between itself and its companion bucket. Assuming that M is the number of bucket identifying bits before the resizing operation, in step 604 the hash entries for any bucket X will be rehashed and redistributed between itself (bucket X) and its companion bucket (X+2M)...when rehashing the hash records of a bucket, M bits are insufficient to index the hash table...during the rehashing performed in step 604, the number of bucket-identifying bits is increased by one...[116] Once new bucket-identifying bits are determined for each redistribution candidate at step 804 (either by regenerating the hash value from the key or by prepending bits from the respective tags), the redistribution candidates are redistributed in step 806...hash records whose new four bucket-identifying bits map to bucket 1000 (the newly-created companion bucket of bucket 000) are moved to bucket 1000 ( or if bucket 1000 becomes full, to overflow bucket 1001)” teach determining alternate bucket based on revised number of bucket-identifying bits [offset function]), paras123-127 (“...insert operations proceed in this same manner except that the database server instance 108 must determine, based on the resize index, how many bits of the hash value to use as bucket-identifying bits...” teaches determining bucket-identifying bits based on resizing index/counter value)

Regarding claim 9,
	Levy as modified by Teotia teaches all the claimed limitations as set forth in the rejection of claim 8 above.
	Teotia further teaches The method of claim 8, further comprising: resizing the probabilistic filter by determining a bucket B' for the fingerprint F1 based on a value of the fingerprint F1 and the resize counter value; *see paras123-127(“...when building hash table 112, the database server instance 108 generates a hash value by applying a hash function to a key value, and uses bits from that hash value to determine the bucket of hash table 112 into which the hash record for that key value is to be inserted...To insert a hash record during a resizing operation, the database server instance 108 determines the pre-resize (n-bit) bucket number for the key value associated with the hash record. If the pre-resize bucket number is for a bucket that is in a segment for which bucket-splitting has not yet started, then the hash record is simply stored in that bucket (or in its secondary bucket if the primary bucket is full)... if the pre-resize bucket number is for a bucket that is in a segment that has been resized or is currently undergoing bucket splitting, then the post-resize (m-bit) bucket number for the key value associated with the hash bucket is used to pick the bucket into which the hash value is stored...” teaches determining bucket based on the hash value [fingerprint] and resize index [counter value])
after the resizing, calculating an index of the alternate bucket by:
determining an offset sign for an alternate bucket offset based on a parity of the initial bucket Bi1, wherein the alternate bucket offset is calculated by the applying the offset function to the fingerprint F1 and represents a distance between the bucket B' and the alternate bucket; and based on the alternate bucket offset and the bucket B', performing one of an addition operation and a subtraction operation selected based on the offset sign. *see paras102-119(teach determining alternate bucket offset based on revised number of bucket-identifying bits [offset function/sign]), paras123-127(“...insert operations proceed in this same manner except that the database server instance 108 must determine, based on the resize index, how many bits of the hash value to use as bucket-identifying bits...” teaches determining bucket-identifying bits based on resizing index/counter value), para100 (“...n bits can be used to index into 2" buckets. Thus, increasing the number of bucket-identifying bits by 1 will double the number of buckets used by hash table 112, and increasing the number of bucket-identifying bits by 2 will quadruple the number of buckets used by hash table 112. Similarly, decreasing the number of bucket-identifying bits by 1 will halve the number of buckets used by hash table 112, and decreasing the number of bucket-identifying bits by 2 will divide by four the number of buckets used by hash table 112” teaches addition or subtraction based on number of bucket-identifying bits [offset sign]). Examiner notes that in view of 112 issues with the limitation ‘determining an offset sign...based on a parity of the initial bucket...’, the corresponding claim language has been interpreted broadly to mean determining bucket-/offset identifying bits.

Regarding claim 10,
		Claim 10 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 11,
	Levy as modified by Teotia teaches all the claimed limitations as set forth in the rejection of claim 10 above.
	Teotia further teaches The computing device of claim 10, further comprising: a memory management logic coupled with the insertion logic and configured to, during the resizing of the probabilistic filter, allocate additional memory capacity for storing the probabilistic filter, and inserting the fingerprint F into a bucket B' by storing the fingerprint F in the additional memory capacity. *see paras101-119(“...Consequently, database server instance 108 has decided to double the size of hash table 112 by increasing the number of bucket identifying-bits from 3 to 4... At step 601, a new "companion segment" is allocated within hash table 112 [teaches ‘allocate additional memory capacity...’]. The companion segment includes a companion bucket for each bucket in the currently-selected segment... At step 604, the selected bucket is "split" by redistributing its hash records between itself and its companion bucket. Assuming that M is the number of bucket identifying bits before the resizing operation, in step 604 the hash entries for any bucket X will be rehashed and redistributed between itself (bucket X) and its companion bucket (X+2M)...[116]...any hash records whose new four bucket-identifying bits map to bucket 1000 (the newly-created companion bucket of bucket 000) are moved to bucket 1000 (or if bucket 1000 becomes full, to overflow bucket 1001)...” teaches allocating additional memory for companion buckets in resized hash table [filter] and storing hash [fingerprint] in the companion buckets [additional memory])

Regarding claim 13,
		Claim 13 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 14,
		Claim 14 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 15,
	Claim 15 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Regarding claim 16,
		Claim 16 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

Regarding claim 17,
		Claim 17 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

Regarding claim 18,
		Claim 18 recites substantially the same claim limitations as claims 1 and 10, and is rejected for the same reasons.

Regarding claim 19,
		Claim 19 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

Regarding claim 20,
		Claim 20 recites substantially the same claim limitations as claims 5, 6 and 7, and is rejected for the same reasons. 
		Levy further teaches ...a fingerprint storage array configured to store a plurality of fingerprints including the fingerprint F, *see para02(“Hash tables are widely used in computer applications, communications, and logic circuits to implement associative arrays, i.e., data structures that map keys to values”), para32 (“Additional lookup circuits 64 use the indices h(x) and h(x) to read corresponding entries 74 from tables 66 and 68, which make up hash tables 36... each of tables 66 and 68 comprises two ways 70 and 72. Each entry 74 in each of the ways comprises an entry key 76 and a pointer value 78...”), it is evident that the hash tables 66 and 68 are associative ‘arrays’ that store fingerprints, including the fingerprint F

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Teotia and Li (US 2012/0166448 A1).

Regarding claim 4,
	Levy as modified by Teotia teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Levy as modified by Teotia further teaches The method of claim 1, further comprising reducing a capacity of the probabilistic filter by: ...decrementing a resize counter value; and reducing an amount of memory capacity allocated for storing the probabilistic filter. *see Levy, para39(“... Processor 42 ejects the existing entry, y, from this position, and stores entry x in its place, at a cuckoo replacement step 108...processor...decrements c in the entry in table 50 corresponding to hs(y) for the ejected entry” teaches decrementing counter value, that represents count of entries in bucket/size of bucket), Teotia, para44(“... number of bits used as bucket-identifying bits may be increased or decreased as needed... decreasing the number of bits used as bucket-identifying bits effectively halves the hash table by reducing by half the number of addressable buckets.”), paras100-103(“...decreasing the number of bucket-identifying bits by 1 will halve the number of buckets used by hash table 112, and decreasing the number of bucket-identifying bits by 2 will divide by four the number of buckets used by hash table 112... At step 601, a new "companion segment" is allocated within hash table 112” teaches increasing memory capacity when doubling size of hash table, and given that the system can halve the number of buckets in the table, it is understood that it would lead to reducing amount of memory capacity allocated)
Li teaches reducing a capacity of the probabilistic filter by: combining a plurality of fingerprints from multiple buckets into a single bucket in the probabilistic filter; ...and reducing an amount of memory capacity allocated for storing the probabilistic filter. *see para69(“The hash index service 116 may adaptively/dynamically adjust the granularity level to balance between the resource utilization and deduplication saving....when the hash index service 116 is using finer granularity indexing, if several consecutive hash hits are observed, the consecutive finer granularity chunking can be merged into a coarser granularity [teaches ‘combining fingerprints from multiple buckets into single bucket’], e.g., reverting back to the use of coarse granularity chunking and thereby reducing the memory resource consumption [teaches ‘reducing...memory capacity’] of the hash index service 11”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Levy and Teotia to incorporate the teachings of Li and enable Levy to reduce capacity of probabilistic filter by combining fingerprints from multiple buckets into a single bucket and reducing allocated memory capacity, as doing so would enable dynamic balancing of resource utilization and deduplication savings (Li, para69).

Regarding claim 12,
		Claim 12 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
McKenney (US 2013/0151488 A1) discloses a system and method to enable resizing of a hash table.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165